United States Court of Appeals
                     For the First Circuit



No. 13-2138

      PABLO JAVIER RIVERA-CORRALIZA, on his own behalf and as
 President of PJ ENTERTAINMENT, INC.; CARLOS CRUZ-ALVERIO; JAIME
  RODRÍGUEZ-VEGA; ELLIS LINFERNAL-CRUZ, on his own behalf and as
     President of the ASOCIACIÓN DE OPERADORES DE MÁQUINAS DE
  ENTRETENIMIENTO DE ADULTOS DEL OESTE, INC.; RICARDO HERNÁNDEZ-
    ECHEVESTRE on his own behalf and as President of RICARDO'S
                        ENTERTAINMENT CORP.,

                     Plaintiffs, Appellants,

                               v.

    JUAN CARLOS PUIG-MORALES; AILEEN DE LEÓN-GARCÍA; VÍCTOR R.
 PÉREZ-PILLOT; ZULMA I. RIVERA-GÓMEZ; DAVID CARABALLO-MALDONADO;
    MARÍA C. MEDINA-ORTIZ; ABIMAEL RODRÍGUEZ-LÓPEZ; ALFREDO E.
 PÉREZ-RIVERA; HÉCTOR O. GADEA-RIVERA; RAFAEL A. DIEZ DE ANDINO;
MILTON VESCOVACCI-NAZARIO; MARISOL FLORES-CORTÉS; JOHN DOE I-XX,
                 all in their personal capacities,

                     Defendants, Appellees.



                          ERRATA SHEET

          The opinion of this Court issued on July 22, 2015 is
amended as follows:

          On page 36, line 6, change "look" to "lookout"

          On page 44, line 1, change "month's gap" to "months'
gap"




                                1